IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-75,721



                        EX PARTE FLOYD WILLIAMS, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. 355904 IN THE 183 rd JUDICIAL DISTRICT COURT
                          FROM HARRIS COUNTY



        P ER CURIAM.

                                           OPINION

        In 1982, applicant was convicted of murder, and punishment was assessed at confinement

for twenty-five years. There was no appeal from this conviction. Applicant has filed an application

for writ of habeas corpus pursuant to TEX . CODE CRIM . PROC., Article 11.07, § 3, in which he

contends that he has improperly been denied release on mandatory supervision because the Texas

Department of Criminal Justice is improperly calculating his time credit.

        Applicant committed this offense May 15, 1982. Applicant contends that his total credits on

this sentence exceed twenty-five years, but the Texas Department of Criminal Justice (TDCJ) has

failed to designate this sentence as having “ceased to operate.” The trial court has obtained affidavits
                                                                                                                   2

from TDCJ personnel and made findings of fact.

        Those findings and affidavits reflect that, on February 24, 1989, subsequent to applicant’s

conviction, sentence, and incarceration for the murder, applicant was charged with possession of a

deadly weapon in a penal institution, committed on August 19, 1988. He was convicted and

sentenced to ten years’ incarceration, to run consecutively to this twenty-five-year murder sentence.

After he was assessed the consecutive ten-year sentence, applicant was charged with aggravated

assault of a correctional officer, committed on August 13, 1990, convicted, and sentenced to five

years’ incarceration, to run consecutively to the ten-year sentence for possession of a deadly weapon

in a penal institution. The affidavits and the trial court’s findings also reflect that TDCJ is

calculating applicant’s time as if he is serving a single forty-year cumulated sentence and that he is

classified as ineligible for release to mandatory supervision because his conviction for aggravated

assault of a correctional officer makes him ineligible.

        Before September 1, 1987, the only inmates deemed ineligible for mandatory-supervision

release were prisoners who were “a person under sentence of death.” Effective September 1, 1987,

TEX . CODE CRIM . PROC., Article 42.18, § 8(c), precluded individuals who had been convicted of

certain offenses from being released to mandatory supervision. The amended statute governed a

defendant’s eligibility for release on mandatory supervision only if the defendant had been sentenced

for an offense committed on or after September 1, 1987.1 Because applicant committed the murder

which is the subject of this writ application in 1982, applicant is eligible for mandatory supervision



        1
           It is well settled that an inmate’s eligibility for mandatory supervision is controlled by the mandatory-
supervision statute in effect on the date of the commission of the offense for which the inmate is incarcerated. Ex
parte Noyola, 215 S.W .3d 862, 865 (Tex. Crim. App. 2007); Ex parte Thompson, 173 S.W .3d 458, 459 (Tex. Crim.
App. 2005); Ex parte Hall, 995 S.W .2d 151, 152 (Tex. Crim. App. 1999).
                                                                                                 3

on his sentence for this pre-1987 murder offense.

       Pursuant to our holdings this day in Ex parte Forward, ___ S.W.3d ___, No. AP-75,705

(Tex. Crim. App. delivered July 2, 2008), TDCJ must first calculate a release date for mandatory

supervision for the mandatory-supervision-eligible sentences as a unit, and then it shall add the

length of the mandatory-supervision-ineligible sentences to arrive at a final mandatory supervision

release date. And as also noted in Forward, supra, slip op. at 2, applicant cannot ever be released

to mandatory supervision on a sentence which is ineligible for mandatory-supervision release.

       Because we have determined that applicant is eligible for mandatory supervision release on

the instant murder sentence, we grant relief as to that conviction. TDCJ is ordered to classify

applicant as eligible for mandatory supervision release on this twenty-five-year sentence for his

murder conviction. However, TDCJ shall calculate his time for this sentence and the sentences

ordered to be served consecutively therewith in accordance with our holdings in Forward. Copies

of this opinion shall be sent to TDCJ’s State Classification Committee–Correctional Institutions

Division, and its Pardons and Parole Division.



Delivered: July 2, 2008
Publish